Citation Nr: 0418949	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  02-22 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
nerve condition as secondary to the service-connected 
disability of musculoskeletal low back condition.  

2.  Entitlement to service connection for a bilateral hip 
nerve condition as secondary to the service-connected 
disability of musculoskeletal low back condition.  

3.  Entitlement to service connection for a bilateral foot 
nerve condition as secondary to the service-connected 
disability of musculoskeletal low back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to April 
1996.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada that, in pertinent part, denied service 
connection for nerve conditions of the bilateral hips, knees 
and feet, all claimed as secondary to the veteran's service-
connected musculoskeletal low back disability.  The veteran 
filed a notice of disagreement in September 2002.  The RO 
issued a statement of the case in December 2002 and received 
the veteran's substantive appeal later that month.  

The veteran presented testimony before the undersigned 
Veterans Law Judge at a hearing at the RO in January 2004; a 
copy of the transcript of the proceeding is associated with 
the claims folder.  

These issues are being remanded to the RO, via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  



REMAND

The Board finds that additional development of the issues on 
appeal is warranted.  In this regard, the veteran contends 
that her service-connected low back disability causes pain 
and tingling in her hips, knees and feet.  In March 2002, the 
veteran was afforded a VA examination in connection with her 
claims.  She was provided a VA examination of the spine, a 
general medical examination and an electrodiagnostic 
examination.  However, the examinations were inconsistent 
with one another as to whether the veteran suffers from 
neurologic impairment resulting from the service-connected 
low back disability.  

In this respect, the VA spine examiner noted the veteran's 
complaints of tingling in the heels but found no hard 
evidence of neurologic deficits.  The VA general medical 
examiner noted the veteran's complaints of lower extremity 
pain, and shooting pain into the feet but did not make any 
pertinent diagnosis in reference to the complaints.  The 
electrodiagnostic examiner noted that the veteran had 
diminished right ankle reflex, diminished pinprick sensation 
of the right leg and clinical and electrodiagnostic evidence 
consistent with right S1 radiculopathy.  

As such, the Board finds that an additional examination is 
necessary to address the underlying issues of whether the 
veteran suffers from a bilateral knee, hip and foot nerve 
disorders distinct from the underlying service-connected low 
back disability and whether it is at least as likely as not 
that the veteran's bilateral hip, knee and foot nerve 
disorders are related to his service-connected low back 
disability.  Hence, further examination of the veteran is 
warranted.

The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of any examination requested pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the appeal.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  If the veteran fails to report 
for any scheduled examination, a decision shall be based on 
the evidence of record.  See 38 C.F.R. § 3.655.

Prior to arranging for the veteran to undergo examination, 
the RO should obtain and associate with the claims folder all 
outstanding records of pertinent medical evaluation and/or 
treatment.  The record indicates that, among others, that she 
receives treatment at the VA Medical Center in Las Vegas, 
Nevada.  Records after 2000 have not been associated with the 
claims file.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding treatment records from the identified VA 
facility, following the procedures prescribed in 38 C.F.R. 
§ 3.159, as regards requesting medical records from Federal 
facilities.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO (via 
the AMC in Washington, D.C.) for the following actions:

1.  The RO should request that the Las 
Vegas VAMC furnish all pertinent records 
of evaluation and/or treatment of the 
veteran from January 2000 to the present.  
In requesting these records, the RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2003).  All records 
and/or responses received should be 
associated with the claims file.  

2.  After the veteran responds and all 
records/responses from each contacted 
entity have been associated with the 
claims file (or a reasonable time period 
for the veteran's response has expired), 
the RO should arrange for the veteran to 
undergo a VA orthopedic and neurologic 
examination at the appropriate VA medical 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the veteran and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated studies and tests should be 
accomplished, to include x-ray 
examination(s), and all clinical findings 
should be reported in detail and 
clinically correlated to a specific 
diagnosis.

The examiner is advised that service 
connection, in pertinent part, is 
currently in effect for (1) 
musculoskeletal low back condition, (2) 
left knee injury, status post injury to 
include tendonitis, (3) right knee 
strain, (4) tarsel tunnel syndrome of the 
left ankle, (5) tarsel tunnel syndrome of 
the right ankle.  

Based on examination, review of the 
record, and the veteran's assertions, the 
examiner should render an opinion, 
consistent with sound medical principles:  

Does the veteran suffer from orthopedic 
or neurologic symptoms of her service-
connected musculoskeletal low back 
condition affecting her lower extremity?  
If so, is it at least as likely as not 
that that such symptomatology results in 
separate and distinct disability(ies) of 
the bilateral hips, knees, or feet?

The examiners should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a typewritten report.

3.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) from the pertinent VA medical 
facility that informs the veteran of the 
date and time of the examination.

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for a bilateral knee 
nerve condition, bilateral hip nerve 
condition, and bilateral foot nerve 
condition, all as secondary to the 
service-connected disability of 
musculoskeletal low back condition 
in light of all pertinent evidence and 
legal authority.  

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran an appropriate supplemental 
statement of the case (to include clear 
reasons and bases for the RO's 
determinations) and afford her the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



